              Case 2:18-cr-00256-MCE Document 62 Filed 07/16/20 Page 1 of 1



     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4   Attorney for Defendant
     ANTONIO LONG ANDREWS
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                     )       No. 2:18-CR-00256 MCE
 9                                                 )
                                                   )
10          Plaintiff,                             )       [PROPOSED] ORDER SEALING
                                                   )       SUPPLEMENT AND SUPPORTING
11   v.                                            )       MATERIALS TO DEFENSE BAIL
                                                   )       MOTION FILED AS ECF DOC
12                                                 )       NUMBER 57___
     Antonio Long Andrews
                                                   )
13                                                 )
            Defendant.                             )       Date: July 21, 2020
14                                                 )       Time: 2:00 pm
                                                   )       Dept: Honorable Judge Allison Claire
15                                                 )
16

17          Pursuant to Local Rule 141(b), and based upon the representation contained in the

18   Request to Seal filed by defendant Antonio Long Andrews, IT IS HEREBY ORDERED that the
19
     Supplement and supporting materials relating to Defendant’s Bail Motion filed as ECF DOC
20
     Number 57 shall be SEALED until further order of this Court.
21

22
     Dated: July 16, 2020

23

24

25

26

27
                                                       1
28
